          Case 2:20-cr-00673-MTL Document 100 Filed 09/01/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                           No. CR-20-00673-001-PHX-MTL
10                   Plaintiff,                           ORDER
11    v.
12    Chauncey Hollingberry,
13                   Defendant.
14
15            Pending before the Court is Defendant Chauncey Hollingberry’s Motion for Pretrial
16   Release; Violation of Due Process. (Doc 90.) For reasons that follow, the Motion is
17   denied.
18   I.       BACKGROUND
19            Defendant is charged with one count in violation of Title 18, United States Code,
20   Section 2261A(2). (Docs. 3, 13.) This charge arises out of Defendant’s alleged online
21   harassment and intimidation of Victim K, an employee of the Arizona Attorney General’s
22   Office. (Doc. 3, 8.)
23            Defendant waived a preliminary hearing. (Reporter’s Transcript "R.T." 3/20/2020,
24   at 4). After oral argument and consideration of ten exhibits, the Magistrate Judge found
25   that: (i) Defendant is charged with a crime of violence; (ii) clear and convincing evidence
26   shows Defendant is a danger to the community; and (iii) clear and convincing evidence
27   supports that he will threaten, injure, intimidate, or attempt to threaten, injure, or intimidate
28   a prospective witness or juror. (R.T. 3/20/2020, at 30.) The Magistrate Judge also found
      Case 2:20-cr-00673-MTL Document 100 Filed 09/01/21 Page 2 of 5



 1   that no conditions of release would reasonably assure the safety of Victim K, and no
 2   conditions of release would prevent Defendant from obstructing or attempting to obstruct
 3   justice, or from threatening, injuring, intimidating (or attempting to threaten, injure, or
 4   intimidate) Victim K.       (Id. at 34–35.)     Accordingly, the Magistrate Judge ordered
 5   Defendant detained pending further proceedings. (Id. at 35.)
 6          Defendant moved to revoke the Magistrate Judge’s detention order. (Doc. 17.) This
 7   Court denied the motion. First, the Court found a detention hearing was proper pursuant
 8   to 18 US.C. § 3142(f)(2)(B) because there is “a serious risk that [Defendant] will obstruct
 9   or attempt to obstruct justice, or threaten, injure or intimidate, or attempt to threaten, injure,
10   or intimidate, a prospective witness or juror.” (Doc. 25 at 5–6.) Then, the Court found that
11   Defendant is charged with cyberstalking (a crime of violence), there is a serious risk that
12   Defendant would continue to “weaponize the internet” to threaten or intimidate Victim K,
13   the circumstances surrounding the offense tend to show Defendant is a danger to Victim K
14   given his YouTube videos and emails targeting Victim K at her workplace, and there is no
15   condition or combination of conditions that will reasonably assure the safety of the
16   community. (Id. at 5–9, 11.)
17          Defendant appealed to the Ninth Circuit. (Doc. 27.) The Ninth Circuit affirmed
18   this Court’s order, noting that the Court “correctly found that the government has met its
19   burden of showing, by clear and convincing evidence, that ‘no condition or combination
20   of conditions will reasonably assure . . . the safety of . . . the community,’ 18 U.S.C. §
21   3412(e), and that appellant therefore poses a danger to the community.” United States v.
22   Hollingberry, No. 20-10183, 2020 WL 5237342, at * 1 (9th Cir. July 23, 2020) (alteration
23   in original) (citation omitted).
24                  Defendant has moved—ostensibly under 18 U.S.C. § 3142(f)(2)—that
25   changed circumstances warrant the reopening of detention proceedings and an order
26   granting pretrial release. (Doc. 90 at 1, 4–5.) The Court has considered Defendant’s
27   Motion for Pretrial Release (Doc. 90), the Government’s Response (Doc. 98), the
28   Defendant’s Reply (Doc. 99), the transcript of the detention hearing (R.T. 3/20/2020), the


                                                   -2-
      Case 2:20-cr-00673-MTL Document 100 Filed 09/01/21 Page 3 of 5



 1   Complaint (Doc. 3), and the Government’s Detention Memorandum (Doc. 8.) For the
 2   following reasons, the Court denies Defendant’s motion and Defendant will remain
 3   detained pending trial.
 4    II.   LEGAL STANDARD
 5          Under the Bail Reform Act, a detention hearing
 6                 may be reopened . . . at any time before trial if the judicial
                   officer finds that information exists that was not known to the
 7                 movant at the time of the hearing and that has a material
                   bearing on the issue whether there are conditions of release that
 8                 will reasonably assure the appearance of such person as
                   required and the safety of any other person and the community.
 9
10   18 U.S.C. § 3142(f)(2). Information has a “material bearing on the issue” when “it
11   increases the chances the defendant appears for his criminal hearing or decreases the danger
12   the defendant poses to an individual or the community as a whole.” United States v.
13   Martin, No. 13-CR-00466-JSW-2 (KAW), 2015 WL 3464937 at *2 (N.D. Cal. May 29,
14   2015). The movant bears the burden of showing that the information presented “was not
15   known to the movant at the initial detention hearing.” See United States v. Terrone, 454 F.
16   Supp. 3d 1009, 1017 (D. Nev. 2020). If the information was available at the initial
17   detention hearing, the issue of detention should not be reopened. United States v. Ward,
18   63 F. Supp. 2d 1203, 1206 (C.D. Cal. 1999). If the Court determines that detention should
19   be reopened, the Court reexamines the four Section 3142(g) factors, considering the new
20   information offered by the moving party in context.
21   III.   ANALYSIS
22          Defendant argues that his voluntary request to be placed in protective custody,
23   COVID-19, and factual inaccuracies at the March 20, 2020 detention hearing warrant
24   reopening of the issue of Defendant’s detention. (See Doc. 90 at 5.)
25          A.     Voluntary Request for Protective Custody
26          The Court finds that Defendant’s voluntary entry into protective custody does not
27   constitute a changed circumstance justifying reopening the detention proceedings.
28   Defendant argues that “he is locked down in a room twenty-four (24) hours a day by


                                                 -3-
      Case 2:20-cr-00673-MTL Document 100 Filed 09/01/21 Page 4 of 5



 1   himself” and “he only gets to shower three times per week,” which he requested “because
 2   of fear for his safety.” (Doc. 90 at 5, Doc. 99 at 2.) Defendant also notes that the “seg”
 3   conference room can only be reserved in one hour increments for consultations between
 4   detainees and their attorneys. (Doc. 99 at 2.) This information does not have a bearing on
 5   the issue at hand—whether there are conditions of release that will reasonably assure the
 6   appearance of Defendant at trial and the safety of Victim K and the community. See 18
 7   U.S.C. § 3142(f)(2). As such, the Court does not find Defendant’s protective custody
 8   request to be relevant.
 9          B.     COVID-19
10          Next, Defendant argues that COVID-19 protocols have lengthened his pretrial
11   detention. (Doc. 90 at 5.) While it is true that COVID-19 has affected the amount of time
12   Defendant was detained prior to the Grand Jury’s indictment (Docs. 15, 21, 42, 50), the
13   Government argues, and Defendant does not dispute, that Defendant himself is responsible
14   for much of the delay in the lead-up to his trial. For example, Defendant filed a Motion for
15   Determination of Counsel (Doc. 83), refused to appear via VTC at the hearing (Doc. 85),
16   then was brought to the Court three weeks later where the Court denied his motion without
17   prejudice. (Doc. 89.) In fact, Defendant has brought three motions requesting the Court
18   appoint new counsel for him (Doc. 38, 48, 60), as well as a “notice of prosecutor
19   misconduct.” (Doc. 77.) At the request of Defendant’s counsel, trial has been continued
20   until October 5, 2021. (Doc. 95.)
21          The Court is mindful that the Defendant has reported health issues. (Doc. 78.)
22   These circumstances, however, do not alter the statutory framework outlined in 18 U.S.C.
23   § 3142(f)(2) and (g). United States v. Johnson, No. 18CR4955-H, at *2, 2020 WL 2092904
24   (S.D. Cal. May 1, 2020) (citing United States v. Diaz-Hernandez, 943 F,3d 1196, 1199 (9th
25   Cir. 2019)). Accordingly, the Court does not find cause to reopen the issue of pretrial
26   detention based on COVID-19.
27          C.     Factual Inaccuracies
28          Finally, Defendant argues that there were factual inaccuracies presented during the


                                                -4-
      Case 2:20-cr-00673-MTL Document 100 Filed 09/01/21 Page 5 of 5



 1   March 20, 2020 detention hearing which “Defendant never had a chance to challenge or
 2   answer.” (Doc. 90 at 6.) Defendant contends that (1) he never gave out Victim K’s
 3   personal phone number, he only gave out her office phone number; (2) Victim K should
 4   not have been worried about Defendant’s threat to publish naked photographs of her
 5   because she stated no such photographs existed; (3) the Government stated that Defendant
 6   sent harassing and threatening emails to Victim K, when those emails were intended as
 7   “pleas for her to stop violating his First Amendment rights by unjustly exercising her
 8   powerful authority by directing social media sites to remove his posts;” (4) he never asked
 9   his subscribers to send Victim K inappropriate objects, but instead asked them not to. (Doc.
10   99 at 6–8.)
11          Here, Defendant fails to show that any of these alleged factual inaccuracies were
12   not known to him at the initial detention hearing. See Terrone, 454 F. Supp. 3d at 1017;
13   see also 18 U.S.C. § 3142(f)(2). Information pertaining to each of the alleged inaccuracies
14   was fully available and not subject to change. Cf. United States v. Treselyan, No. CR-20-
15   00549-001-PHX-DWL, 2021 WL 3055040, at *2 (explaining how changed immigration
16   status and obtaining an insurance settlement check constitutes “new information” justifying
17   reopening detention proceedings). Because all the information presented by Defendant
18   was available at the time of the initial detention hearing, and no material changes have
19   occurred, the issue of detention will not be reopened. Ward, 63 F. Supp. 2d at 1206.
20   IV.    CONCLUSION
21          IT IS THEREFORE ORDERED denying Defendant’s Motion for Pretrial
22   Release. (Doc. 90.)
23          Dated this 1st day of September, 2021.
24
25
26
27
28


                                                -5-
